Title: To George Washington from Isaac Backus, 15 November 1790
From: Backus, Isaac
To: Washington, George



Sir,
Middleborough [Mass.] Nov. 15. 1790.

Among the numerous addresses to your Excellency, since your advancement to the highest seat of goverment in America

I suppose you have received none from any community of Baptists in the state of Massachusetts. Not because they have not as hearty a regard for your excellency as any denomination therein, but for want of a convenient oppertunity therefor, when you was in these parts. But an obscure individual begs your acceptence of a private token of love, which may be of more real service than many flattering public addresses. Indeed if elegance of style and composition were necessary to render any book agreeable to your excellency, the author would not have presumed to have sent such a present as his History of New-england. But believing that the knowledge of principles and facts, and of their influence on mankind through various changes, is of great importance in your view, he hopes that this work will not be unacceptable. Much of it was taken from original records and papers, which were never before published; and none of them have ever since been disputed in any newspaper among us. The Quakers were so much affected with my first volume, published in 1777, that one of them wrote a considerable volume against it; but when he came to lay it before their committee, they thought it better to apply to me for corrections; and a committee of theirs met with me in Providence in December 1780, and after two days labour, we agreed upon the corrections which are in the end of my second volume, which agreement was signed by me and by Thomas Hazard, Moses Brown, Job Scott, Thomas Arnold, the⟨ir⟩ committee. If any others would have favoured me with their corrections, as they might have done & conceald their names if they pleased, it might have been of public benefit; but no such favor hath been granted me.
The continuance of tax and compulsion for religious ministers in Newengland, while it is abolished in Virginia, is a clear demonstration of the narrow selfishness of mankind. The continuance of it here for Congregationalists, and the abolishing of it there for Episcopalians, are both commended by Dr Gordon in his History of the American revolution, in which is m⟨uch⟩ impartiality about civil and military officers. But religious ministers, when supported by force, are the most dangerous men upon earth; while no men are more necessary and useful to human society, than faithful teachers. Of this further evidence is given in two late pieces which I send you.

That your excellency may still be guided and preserved in your exalted and difficult station, until righteous government shall be well established in this land; that your latter days may be peaceful and happy, and your end be eternal life, is the earnest prayer of Your humble servant

Isaac Backus

